                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

BENNIE DAVID GUY                                                                 PETITIONER
ADC #01862511

v.                              Case No: 5:18-cv-00104-KGB

ARKANSAS ATTORNEY GENERAL                                                        DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that

petitioner Bennie David Guy’s petition for writ of habeas corpus is dismissed without prejudice.

       So adjudged this the 11th day of February, 2019.



                                                          ________________________________
                                                           Kristine G. Baker
                                                           United States District Judge
